                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CHRISTOPHER CICERO and SARA CICERO, CASE NO. C19-1457-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    AMERICAN FAMILY MUTUAL
      INSURANCE COMPANY et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. Defendant filed its motion to dismiss
18
     party on September 19, 2019. (Dkt. No. 12.) Plaintiffs filed their motion to remand on September
19
     26, 2019. (Dkt. No. 13.) The Clerk is DIRECTED to renote Defendant’s motion to dismiss party
20
     (Dkt. No. 12) to October 18, 2019. See W.D. Wash. Local Civ. R. 7(l).
21

22
            DATED this 10th day of October 2019.
23
                                                          William M. McCool
24
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26                                                        Deputy Clerk


     MINUTE ORDER
     C19-1457-JCC
     PAGE - 1
